Little, J.
1. The rulings of the trial judge in the admission of evidence, if erroneous at all, did not cause any injury to the accused.
2. There was no error in-the particular parts of the charge of which complaint was made; they were pertinent, applicable to the issues raised, and in accordance with law.
3. Besides being cumulative in character, the newly discovered evidence was not legally sufficient to have changed the verdict.
4. The trial appears to have been fairly had, and all the substantial rights of the defendant fully guarded. The evidence established the guilt of the accused beyond any reasonable doubt, and no legal reason appears why a new trial should have been granted.

Judgment affirmed.


All the Justices concurring.